Bryan, J.,
delivered the opinion of the Court.
A justice of the peace of Dorchester County issued a warrant against William J. Messick, on the charge of unlawfully taking and catching oysters at night. He waived his right to a trial by jury; and being found guilty by the justice, he was fined fifty dollars. He appealed to the Circuit Court. After certain proceedings there, which it is not necessary to consider, he was found guilty and fined. He thereupon appealed to this Court.
A motion has been made to dismiss the appeal. If there was a right of appeal from the justice of the peace to the Circuit Court, its judgment cannot be reviewed in this Court; but if there was no such right of appeal the judgment may be reviewed in this Court. This point was settled in Webster v. Cockey, 9 Gill, 93. The question has been frequently before this Court, and has uniformly been decided the same way. It was presented somewhat recently in Judefinds case, 78 Maryland, 510. The Act charged in the warrant is made penal by the Act of 1894, chapter 380, section 16. By section 49 of the same Act any person convicted before a justice of the peace under any of the preceding provisions of the Act shall in all cases have the right of appeal to the Circuit Court. It is said that according to the twenty-*586fourth section of the Act, the justice had no jurisdiction to try this case. Supposing this to be so ; the appeal brought the whole case before the Circuit Court, including the question of jurisdiction. After it acquired possession of the cause by virtue of the appeal, if it committed any errors in the course of the trial before it in deciding the questions involved in the charge; such supposed .errors cannot be reviewed by us. In Rayner v. State, 52 Maryland, 375, it was said: “ If the Circuit Court had power and jurisdiction, under the appeal taken, to revise and reverse the judgment of the justice, either for the want of jurisdiction in the justice or upon other grounds, it had right and jurisdiction to affirm the judgment of the justice, and that judgment of affirmance must be taken as final and conclusive, as the judgment of reversal would have been, if such judgment had been rendered.”
(Decided March 24th, 1896.)

Appeal dismissed.